
	

114 HR 5048 : Good Samaritan Assessment Act of 2016
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5048
		IN THE SENATE OF THE UNITED STATES
		May 11, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To require a study by the Comptroller General of the United States on Good Samaritan laws that
			 pertain to treatment of opioid overdoses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Good Samaritan Assessment Act of 2016. 2.FindingThe Congress finds that the executive branch, including the Office of National Drug Control Policy, has a policy focus on preventing and addressing prescription drug misuse and heroin use, and has worked with States and municipalities to enact Good Samaritan laws that would protect caregivers, law enforcement personnel, and first responders who administer opioid overdose reversal drugs or devices.
 3.GAO Study on Good Samaritan laws pertaining to treatment of opioid overdosesThe Comptroller General of the United States shall submit to the Committee on the Judiciary of the House of Representatives, the Committee on Oversight and Government Reform of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
 (1)the extent to which the Director of National Drug Control Policy has reviewed Good Samaritan laws, and any findings from such a review, including findings related to the potential effects of such laws, if available;
 (2)efforts by the Director to encourage the enactment of Good Samaritan laws; and (3)a compilation of Good Samaritan laws in effect in the States, the territories, and the District of Columbia.
 4.DefinitionsIn this Act— (1)the term Good Samaritan law means a law of a State or unit of local government that exempts from criminal or civil liability any individual who administers an opioid overdose reversal drug or device, or who contacts emergency services providers in response to an overdose; and
 (2)the term opioid means any drug, including heroin, having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability.
			
	Passed the House of Representatives May 10, 2016.Karen L. Haas,Clerk
